

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Version



 


 
______________________________________________________
 
$6,894,362
 
SENIOR SECURED REVOLVING CREDIT AGREEMENT
 
Dated as of November 6, 2008
 
Between
 
ADVANCE DISPLAY TECHNOLOGIES, INC.
 
and
 
DeGeorge Holdings Three LLC








_______________________________________________________________

 
 

--------------------------------------------------------------------------------

 



 
SENIOR SECURED REVOLVING CREDIT AGREEMENT
 
THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (the “Agreement”), is made this
6th day of November, 2008, by and between Advance Display Technologies, Inc., a
Colorado corporation (the “Borrower”) and DeGeorge Holdings Three LLC, a
Delaware limited liability company (the “Lender”).
 
 
RECITALS
 
WHEREAS, Borrower and Lender have agreed to enter into this Agreement to
establish a revolving credit facility (the “Revolving Credit Facility”) pursuant
to which Lender will provide funding to Borrower in an aggregate principal
amount of up to Six Million Eight Hundred Ninety-Four Thousand Three Hundred
Sixty-Two Dollars ($6,894,362.00) (the “Maximum Revolving Credit Amount”); and
 
WHEREAS, Borrower has made in favor of Lender eight (8) promissory notes (the
“Demand Notes”) with an aggregate face value of $2,500,000 and Borrower desires
and Lender agrees that, subject to the conditions set forth herein, such Demand
Notes shall be continued as Loans under the Revolving Credit Facility provided
for herein; and
 
WHEREAS, Lender is willing to make available the Loans under the Revolving
Credit Facility provided for herein based on the representations, warranties,
covenants, terms and conditions set forth herein, including but not limited to
Borrower’s grant of a first priority security interest in all of Borrower’s
assets to Lender as security for the repayment of the Obligations.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties agree as follows:
 
 
AGREEMENT
 
1. Commitment to Lend.
 
(a) Subject to the terms and conditions of this Agreement and to subsection (b)
of this Section 1, and as evidenced by a convertible promissory note of even
date herewith in favor of Lender in the form attached hereto as Exhibit A (the
“Revolving Note”), Lender may from time to time until November 6, 2009 (the
“Maturity Date”), in its sole discretion, make one or more loans to Borrower
(each a “Loan” and collectively, the “Loans”), in an aggregate unpaid principal
amount not exceeding at any time the Maximum Revolving Credit Amount.
 
(b) Each of the Borrower and Lender agree that each of the Demand Notes (as set
forth on Schedule 1(b) attached hereto), having an aggregate principal balance
of $2,500,000 plus interest owing thereon through the date hereof in the
aggregate amount of $194,362, are hereby continued as Loans hereunder and under
the Revolving Note in the amount of $2,694,362, and that such Demand Notes are
hereby cancelled.
 

 

--------------------------------------------------------------------------------

 
 

(c)           In the absence of an acceleration of the term of the Revolving
Credit Facility, the Revolving Credit Facility will expire and all principal,
interest and other amounts owed to Lender hereunder and under the other Loan
Documents shall be immediately due and payable on the Maturity Date, and Lender
shall have no further obligation with respect thereto after such date.
 
2. Manner of Borrowing. At least two (2) Authorized Representatives (as defined
herein) of Borrower shall give Lender notice (which shall be irrevocable) no
later than 10:00 a.m. (Denver, Colorado time) at least five (5) Business Days
prior to the date on which Borrower desires such Loan. For purposes of this
Agreement, an “Authorized Representative” shall be any one of Matthew Shankle,
James Martindale or Rebecca McCall.  Each such notice (the “Notice of
Borrowing”) shall be in substantially the form set forth on Schedule 2 and shall
specify: (i) the date on which Borrower desires such Loan; (ii) the aggregate
amount of the Loan to be made on such date, and (iii) a statement by the
Authorized Representative in which he or she certifies that: (x) the
representations and warranties set forth in Section 10 are true and complete as
of such date; and (y) Borrower is in compliance with the terms hereof and no
condition or event that constitutes a Default or an Event of Default has
occurred or is continuing since the date hereof.  Lender shall provide written
notice to Borrower within two (2) Business Days of receipt of a Notice of
Borrowing to notify Borrower whether it has elected to provide such Loan.  In
the event Lender elects to provide such Loan, it shall provide the requested
amount to Borrower in immediately available funds not later than 2:30 p.m.
(Denver, Colorado time) on the date requested in the Notice of Borrowing.   For
the avoidance of doubt, Lender has no obligation to make any Loans hereunder or
under any other Loan Document.
 
3. Interest.
 
(a) Rates.  Unless an Event of Default is continuing, each Loan shall bear
interest on the outstanding principal amount thereof at a rate of ten percent
(10%) per annum.  During an Event of Default (and whether before or after
judgment), each Loan (whether or not due) and, to the maximum extent permitted
by Applicable Law, each other amount due and payable under the Loan Documents
shall bear interest at a rate of fifteen percent (15%) per annum (the “Default
Rate”).
 
(b) Payment.   Interest shall be payable (i) when such Loan shall be due
(whether at maturity, by reason of notice of prepayment or acceleration
(including in accordance with Section 14) or otherwise) or upon conversion in
accordance with Section 8 hereof and (ii) in the case of all other amounts due
and payable under the Loan Documents, on demand.  Interest at the Default Rate
shall be payable on demand.
 
(c) Maximum Interest Rate.  Nothing contained in the Loan Documents shall
require Borrower at any time to pay interest at a rate exceeding the Maximum
Permissible Rate.  If interest payable by Borrower on any date would exceed the
maximum amount permitted by the Maximum Permissible Rate, such interest payment
shall automatically be reduced to such maximum permitted amount, and interest
for any subsequent period, to the extent less than the maximum amount permitted
for such period by the Maximum Permissible Rate, shall be increased by the
unpaid amount of such reduction.  Any interest actually received for any period
 

 
2

--------------------------------------------------------------------------------

 
 

in excess of such maximum amount permitted for such period shall be deemed to
have been applied as a prepayment of the Loans.
 
4. Repayment of Principal.  (a) The Loans shall mature and become due and
payable, and shall be repaid by the Borrower upon the earliest to occur of (i)
conversion of all amounts due hereunder as provided in Section 8 hereof, (ii) a
Default which is not cured within the applicable Cure Period, or (iii) the
Maturity Date.  Borrower may at any time prior to the Maturity Date repay the
amounts outstanding under the Revolving Credit Facility and subsequently receive
further Loans, consistent with the terms and conditions hereof.
 
(b)  Borrower shall give Lender notice of any prepayment no later than 11:00
a.m. (Denver, Colorado time) two (2) Business Days before such prepayment.  Each
such notice of prepayment shall specify (a) the date such prepayment is to be
made and (b) the amount to be prepaid.  Amounts to be prepaid shall irrevocably
be due and payable on the date specified in the applicable notice of prepayment,
together with interest thereon as provided in Section 3(b).
 
5. Computation of Interest.  Interest shall be computed on the basis of a
365/366 day year and paid for the actual number of days elapsed. Interest for
any period shall be calculated from and including the first day thereof to but
excluding the last day thereof.
 
6. Payments by Borrower.  
 
(a) Time, Place and Manner.  All payments due to Lender under this Agreement,
the Revolving Note or the other Loan Documents shall, in the case of payments on
account of principal or interest on the Loans, be made directly to Lender at the
address found in Section 18.  A payment shall not be deemed to have been made on
any day unless such payment has been received by Lender, at the required place
of payment, in Dollars in funds immediately available to Lender, no later than
1:00 p.m. (Denver, Colorado time) on such day.
 
(b) No Reductions.  All payments due to Lender under this Agreement, the
Revolving Note and the other Loan Documents shall be made by Borrower without
any reduction or deduction whatsoever, including any reduction or deduction for
any set-off, recoupment, counterclaim (whether sounding in tort, contract or
otherwise) or Tax.
 
(c) Extension of Payment Dates.  Whenever any payment to Lender under this
Agreement, the Revolving Note or the other Loan Documents would otherwise be due
(except by reason of acceleration) on a day that is not a Business Day, such
payment shall instead be due on the next succeeding Business Day, as the case
may be.  If the date any payment under the Loan Documents is due is extended
(whether by operation of the Loan Documents, Applicable Law or otherwise), such
payment shall bear interest for such extended time at the rate of interest
applicable hereunder.
 
(d) Evidence of Loans.  Each Loan and Borrower’s obligation to repay that Loan
with interest in accordance with the terms of this Agreement shall be evidenced
by this Agreement, including but not limited to Section 1(b), the records of
Lender and the Revolving Note with respect to all Loans payable to the order of
Lender.  The records of Lender shall be prima facie evidence of Lender’s Loans
and accrued interest thereon and of all payments made in respect thereof.
 
3

--------------------------------------------------------------------------------


7. Taxes. Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law.  Borrower shall indemnify Lender
within 10 days after demand therefor, for the full amount of any Other Taxes
paid by Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.   A certificate as to the amount of such payment or liability
delivered to Borrower by Lender shall be conclusive absent manifest error. As
soon as practicable after any such payment of Other Taxes by Borrower to a
Governmental Authority, Borrower shall deliver to Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Lender.
 
8. Conversion.  Subject to the terms and conditions of the Revolving Note,
Borrower agrees that Lender may elect to convert all or any portion of the
unpaid principal owed under this Agreement and the Revolving Note into shares of
Borrower’s Series G Preferred Stock (“Shares”) at a conversion price of $110.00
per share, or $0.11 per common share equivalent (the “Conversion Price”), by
delivering written notice of such conversion (a “Conversion Notice”) to
Borrower.  Upon conversion, certificates for the Shares so purchased shall be
delivered to Lender within three (3) Business Days of Borrower’s actual receipt
of the Conversion Notice.
 
(a) The number and kind of securities purchasable upon the conversion and the
Conversion Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:
 
(i) In case of any reclassification or change of outstanding securities of the
Shares or the shares of Borrower’s common stock into which the Shares are
themselves convertible (the “Common Stock”) (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination), or in case of any merger of Borrower
with or into another corporation (other than a merger with another corporation
in which Borrower is a continuing corporation and which does not result in any
reclassification or change of outstanding securities issuable upon conversion of
the Revolving Note), or in case of any sale of all or substantially all of the
assets of Borrower, Lender shall have the right upon conversion of the Revolving
Note to receive, in lieu of Shares theretofore issuable upon conversion of the
Revolving Note, the kind and amount of shares of stock, other securities, money
and property receivable upon such reclassification, change or merger by the
holder of one Share or by the holder of the Common Stock underlying the
Shares.  These provisions shall similarly apply to successive reclassifications,
changes, mergers and transfers.
 
(ii) If Borrower at any time while the Revolving Note remains outstanding and
unexpired shall subdivide or combine the Shares, the Conversion Price shall be
proportionately adjusted.  In the case of a subdivision, the Conversion Price
shall be proportionately decreased and the number of Shares shall be
proportionately increased.  In the case of a combination, the Conversion Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.
 

 
4

--------------------------------------------------------------------------------

 
 



(iii) If Borrower at any time while the Revolving Note is outstanding and
unexpired shall pay a dividend or other distribution with respect to the Shares
(except any distribution specifically provided for in the foregoing paragraph
(i) or (ii)) then the Conversion Price and the number of Shares into which the
Revolving Note may be converted shall be adjusted, from and after the date of
determination of stockholders entitled to receive such dividend or distribution
to that price determined by multiplying the Conversion Price in effect
immediately prior to such date of determination by a fraction (a) the numerator
of which shall be the total number of Shares of outstanding immediately prior to
such dividend or distribution and (b) the denominator of which shall be the
total number of Shares outstanding immediately after such dividend or
distribution.
 
(iv) When there is an adjustment in the Conversion Price and a corresponding
increase in the number of Shares that can be obtained by conversion, the
adjustment to the number of Shares shall be made by multiplying the number of
Shares purchasable immediately prior to such adjustment in the Conversion Price
by a fraction, the numerator of which shall be the Conversion Price immediately
prior to such adjustment and the denominator of which shall be the Conversion
Price immediately thereafter, with the adjustment being made to the nearest
whole share.
 
(v) Whenever the Conversion Price shall be adjusted, Borrower shall make a
certificate signed by its chief financial officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Conversion Price after
giving effect to such adjustment, and shall cause copies of such certificate to
be mailed (by first class mail, postage prepaid) to the Lender.
 
(b) Borrower may not repay any portion of the principal to be converted to
Shares by a Conversion Notice after Borrower’s receipt thereof.  In its
discretion, Borrower may also permit the conversion of some or all of the
accrued but unpaid interest to Shares but any such conversion may only be at the
Conversion Price stated herein.  In the event of conversion of all amounts due
hereunder, this Agreement shall terminate and the parties shall have no further
obligations under this Agreement, the Revolving Note or the other Loan
Documents, except that Borrower shall be obligated to pay Lender, immediately
upon conversion, any interest accrued and unpaid or unconverted up to and
including the date of such conversion, and no more.
 
9. Security Interest and Collateral.
 
(a) Borrower hereby mortgages, pledges and assigns to Lender, and grants to
Lender a continuing security interest (the “Security Interest”) in, and a
continuing Lien upon, all of the property and assets of Borrower, wherever
located and whether now owned or hereafter acquired, including but not limited
to the property and assets listed on Exhibit C (the “Collateral”).
 
(b) The Security Interest secures payment and the performance of all
Obligations, whether now existing or hereafter incurred or arising, of every
kind and character, primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, and whether any amount due under the Loan
Documents is from time to time reduced and thereafter increased, or entirely
extinguished and thereafter reincurred, including, without limitation: (a) all
 

 
5

--------------------------------------------------------------------------------

 
 

Loans under the Revolving Credit Facility; (b) all interest which accrues on
amounts due under the Revolving Credit Facility, until payment of such amounts
in full, including, without limitation, all interest provided for under this
Agreement or the Revolving Note; and (c) all other monies payable by Borrower,
and all obligations and agreements of Borrower to Lender, pursuant to this
Agreement, the Revolving Note or in the other Loan Documents.
 
(c) Borrower agrees that the Security Interest shall, and that Borrower shall
take all action necessary, or that Lender may reasonably request, so that the
Security Interest shall at all times be valid, perfected and enforceable against
Borrower and all third parties, in accordance with the terms hereof, as security
for the Obligations, including, without limitation, the filing of Uniform
Commercial Code financing statements and any filing with the United States
Patent and Trademark Office or any foreign patent office, as applicable (which
Borrower authorizes Lender to file).
 
(d) The Questionnaire is, as of the date hereof, correct and accurate in all
material respects.
 
(e) After the occurrence and during the continuation of an Event of Default,
Borrower shall hold all proceeds of Collateral in trust for Lender, not
commingle the same with other property or funds of Borrower and, unless Lender
shall have otherwise instructed Borrower, deliver the same or cause the same to
be delivered in the exact form received, together with any necessary
endorsements, to Lender.
 
(f) Effective upon the occurrence of an Event of Default, Borrower hereby
designates and appoints Lender and its designees as attorney in fact of
Borrower, irrevocably and with power of substitution, with authority to endorse
Borrower’s name on any notes, acceptances, checks, drafts, money orders,
instruments or other evidences of payment or proceeds of the Collateral that may
come into Lender’s possession; to execute proofs of claim and loss; to adjust
and compromise any claims under insurance policies; and to perform all other
acts necessary and advisable, in Lender’s sole discretion, to carry out and
enforce this Agreement and the other Loan Documents. All acts of said attorney
or designee are hereby ratified and approved by Borrower and said attorney or
designee shall not be liable for any acts of commission or omission nor for any
error of judgment or mistake of fact or law. This power of attorney is coupled
with an interest and is irrevocable so long as any of the Obligations remain
unpaid or unperformed.
 
(g) Lender shall have, with respect to the Collateral, in addition to all of its
rights and remedies under the Loan Documents, (a) the rights and remedies of a
secured party under the Uniform Commercial Code, whether or not the Uniform
Commercial Code would otherwise apply to the Collateral in question, and (b) the
rights and remedies of a secured party under all other Applicable Law.
 
10. Borrower’s Representations and Warranties.  To induce Lender to enter into
this Agreement, Borrower represents and warrants to Lender as follows:
 
(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Colorado with the power and authority to own and
lease its properties (as applicable) and to carry on its business as now being
conducted and is qualified and authorized to do business, in all jurisdictions
in which the character of its properties or the nature of its businesses
requires such qualification or authorization.
 

 
6

--------------------------------------------------------------------------------

 
 

(b) Except as set forth in Schedule 10(b), Borrower is duly and validly
authorized by all necessary corporate action, has full power and authority to
and has taken or caused to be taken all necessary action to authorize it to
execute and deliver this Agreement, the Revolving Note and the other Loan
Documents, and to perform and comply with the terms, conditions, and agreements
set forth herein and therein.
 
(c) Each of this Agreement, the Revolving Note and the other Loan Documents will
have been duly executed and delivered by Borrower and is, or when so delivered
will be, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally.
 
(d) Except as set forth in Schedule 10(d), the execution of and performance
under this Agreement, the Revolving Note and the other Loan Documents and the
borrowings hereunder and thereunder by the Borrower will not violate: (i) any
statute, regulation or other provision of law; (ii) any order of a court or
instrumentality of government or regulatory entity or authority having
jurisdiction over Borrower; (iii) any provision of any organizational document
of Borrower; or (iv) any Contract to which Borrower is a party or by which
Borrower or any of its property is bound.  Except as set forth in Schedule 10(d)
there are no provisions of any existing Contract of any kind binding on Borrower
or affecting its business or property that would prohibit the execution,
delivery or performance of the terms of this Agreement, the Revolving Note or
the other Loan Documents.
 
(e) Except as set forth in Schedule 10(e), Borrower and its Subsidiary are in
compliance with all (x) Contracts and (y) laws, rules or regulations, orders,
judgments, writs, injunctions, decrees, determinations, awards of any applicable
Governmental Authority and all Governmental Approvals.  No consent or approval
of, giving of notice to, registration with, or taking of any other action in
respect of any state, federal or other governmental authority or agency is
required of Borrower with respect to the execution, delivery and performance by
Borrower of its obligations under this Agreement, except for the filing of
notices pursuant to applicable state securities law, which filings will be made
by the time required thereby.
 
(f) Except as set forth in Schedule 10(f), no additional Governmental Approvals
are necessary in order to carry on the business of the Borrower or its
Subsidiary.
 
(g) Except as set forth in Schedule 10(g), Borrower owns its property and assets
free and clear of all Liens, loans and encumbrances, except such encumbrances
and Liens which arise in the ordinary course of business and do not materially
impair Borrower’s ownership or use of such property or assets.  Except as set
forth in Schedule 10(g), with respect to the property and assets it leases,
Borrower is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any Liens, claims or encumbrances.
 
(h) Borrower owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and proprietary rights and processes necessary for its business, as
conducted or proposed to be conducted, without any conflict with, or
infringement of, the rights of others.  Except as set forth in Schedule 10(h),
Borrower has not received and does not have any knowledge of any communications
alleging that it has violated or, by conducting its business, would violate any
of the patents, trademarks, service marks, trade names, copyrights, trade
secrets, or other proprietary
 

 
7

--------------------------------------------------------------------------------

 
 

rights or processes of any other person or entity.  To its knowledge, none of
Borrower’s employees is obligated under any Contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of such employee’s best efforts to promote the interest
of Borrower or that would conflict with Borrower’s business, as conducted or
proposed to be conducted.  Neither the execution or delivery of this Agreement,
nor the carrying on of Borrower’s business by the employees of Borrower, nor the
conduct of Borrower’s business as proposed, will, to Borrower’s knowledge,
conflict with or result in a breach of the terms, conditions, or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any such employee is now obligated.
 
(i) Except as set forth on Schedule 10(i), there are not, in any court or before
any arbitrator of any kind or before or by any governmental or non-governmental
body, any actions, suits or proceedings pending (nor, to the knowledge of the
Borrower and its Subsidiary, threatened) against or in any other way relating to
or affecting (a) the Borrower or its Subsidiary of their respective businesses
or properties or (b) this Agreement or the other Loan Documents, in each case,
as to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, would, individually or in the aggregate,
reasonably be expected to result in a material adverse effect.
 
(j) Neither Borrower nor its Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the
Revolving Note shall be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock and
the making of the Revolving Note does not and will not violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System.
 
(k) Borrower has filed or caused to be filed all federal, state and local tax
returns required to be filed by it and has paid or caused to be paid all Taxes
shown to be due and payable on such returns or on any assessments received by
it, except for Taxes that are subject to a good faith contest and for which
adequate reserves have been established in accordance with Generally Accepted
Accounting Principles (“GAAP”).
 
(l) Except as set forth in Schedule 10(l), the Shares issuable upon exercise of
Lender's rights under Section 8 have been duly and validly reserved and, when
issued in accordance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable, and will be free of any taxes, Liens,
charges or encumbrances of any nature whatsoever; provided, that the Shares
issuable pursuant to this Agreement may be subject to restrictions on transfer
under state and/or federal securities laws.  The issuance of certificates for
the Shares upon exercise of Lender's rights under Section 8 shall be made
without charge to Lender for any issuance tax in respect thereof, or other cost
incurred by Borrower in connection with such exercise and the related issuance
of the Shares; provided, that Borrower shall not be required to pay any Tax
which may be payable in respect of any transfer and the issuance and delivery of
any certificate in a name other than that of Lender.
 
(m) Except as set forth in Schedule 10(m), all issued and outstanding shares of
Common Stock, the Shares or any other outstanding securities of Borrower have
been duly authorized and validly issued and are fully paid and nonassessable.
 
(n) The issuance of the Shares upon exercise of Lender’s rights under Section 8,
and the issuance of the Common Stock upon conversion of the Shares, will each
constitute a
 

 
8

--------------------------------------------------------------------------------

 
 

transaction exempt from (i) the registration requirements of Section 5 of the
Act, in reliance upon Section 4(2) thereof or other applicable exemptions, and
(ii) the qualification requirements of the applicable state securities laws.
 
(o) Borrower does not own, directly or indirectly, any subsidiaries other than
the Subsidiary. The Pledged Shares represent 100% of all issued and outstanding
Equity Interests in the Subsidiary, and Borrower is the sole legal and
beneficial owner of the Share Pledge Collateral free and clear of any Lien
(other than the Lien created pursuant to this Agreement), adverse claim (as
defined in Section 8-102(a)(1) of the Uniform Commercial Code), restriction on
transfer, or other any other right, power or interest in favor of any person
(other than Lender). The Pledged Shares are duly authorized and validly issued,
fully paid and non-assessable.
 
11. Lender’s Representations and Warranties.  This Agreement has been entered
into by Borrower in reliance upon the following representations and covenants of
Lender:
 
(a) The right to acquire the Shares or the Shares issuable upon exercise of
Lender's rights contained herein will be acquired for investment and not with a
view to the sale or distribution of any part thereof, and Lender has no present
intention of selling or engaging in any public distribution of the same except
pursuant to a registration or exemption.
 
(b) Lender understands that the Shares issuable upon exercise of this Agreement
have not been not registered under the Securities Act of 1933, as amended (the
“Act”) or qualified under applicable state securities laws on the ground that
the issuance contemplated by this Agreement will be exempt from the registration
and qualifications requirements thereof.
 
(c) Lender is an "accredited investor" within the meaning of Rule 501 of
Regulation D, as presently in effect, under the Act.
 
12. Borrower's Covenants.  Until all Obligations and liabilities of Borrower to
Lender under this Agreement, the Revolving Note and the other Loan Documents
have been paid and performed in full, Borrower shall keep and perform the
following covenants, and does hereby covenant, agree and promise to Lender as
follows:
 
(a) Borrower shall, at all times during the term of the Revolving Credit
Facility and at all times that any Loans hereunder are outstanding, do the
following:
 
(i) Maintain adequate general public liability and other insurance on the
Collateral securing the Revolving Note (other than the patents and other
intellectual property) in an amount equal to fair market value of such
Collateral, and Borrower will upon request of Lender, deliver to Lender copies
of the foregoing policies.
 
(ii) Use any and all amounts loaned under this Agreement in accordance with a
budget or other spending plan that is unanimously approved by Borrower’s Board
of Directors.
 
(iii) Promptly furnish to Lender such information concerning the operations,
business, affairs, and financial condition of the Borrower as Lender may
reasonably request from time to time.
 
(iv) At all times (a) maintain complete and accurate books and records, and (b)
permit Lender to examine and inspect all properties, books, operations and
records of
 

 
9

--------------------------------------------------------------------------------

 
 

Borrower at any reasonable time and from time to time wherever such properties,
books, and records are located.
 
(v) Promptly inform Lender of the occurrence of any Default or Event of Default
hereunder.
 
(vi) Remain a corporation existing and governed by the laws of the State of
Colarado, and will not (A) dissolve or merge or consolidate with, or into, any
Person, or (B) change its name, identity or structure or organizational number
from that specified in the Questionnaire (or, if no such number is specified,
adopt any such number), unless, in any case, (1) Lender shall have had not less
than ten (10) Business Days prior notice thereof, and (2) thereafter the
Security Interest continues to comply with the requirements of this Agreement.
 
(b) Borrower shall cause the authorization of (i) enough authorized shares of
Common Stock to issue any of the shares of Common Stock underlying the Shares
into which the Loans may be converted pursuant to Section 8 hereof, and (ii)
enough authorized Shares to satisfy its obligations to convert the Loans to
Shares at such time as Lender may elect such conversion in accordance with
Section 8 hereof, by no later than June 30, 2009.
 
(c) If Lender proposes to sell the Shares or the Common Stock into which the
Shares are convertible in compliance with Rule 144 promulgated by the Securities
Exchange Commission (the “SEC”), then, upon Lender's written request to
Borrower, Borrower shall furnish to Lender, within ten (10) days after receipt
of such request, a written statement confirming Borrower's compliance with the
filing requirements of the SEC as set forth in such rule or any successor rule,
as it may be amended from time to time.
 
(d) Borrower shall, and shall cause its Subsidiary to, pay all Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto, provided, however, that no such Taxes or
claim need be paid if they are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as adequate
reserves or other appropriate provisions, as shall be required in conformity
with GAAP shall have been made therefor.
 
(e) Borrower shall not authorize or cause the Subsidiary to issue, and shall not
accept, any capital stock, any rights or options to acquire any capital stock,
other securities or Equity Interests, each in addition to or in substitution for
the Share Pledge Collateral, if such issuance would result in Borrower’s not
having 100% direct ownership of all Equity Interests in the Subsidiary, and, in
the event that Borrower shall at any time receive any additional Pledged Shares
or, in respect of the Pledged Shares, any shares, options, warrants, rights or
other similar property, including, without limitation, any certificate
representing any distribution in connection with any recapitalization,
reclassification or increase or reduction of capital, or issued in connection
with any reorganization of the Subsidiary (whether as an addition to, in
substitution of, or in exchange for, such Pledged Shares or otherwise), Borrower
shall (i) receive and hold the same in trust for Lender, as additional Share
Pledge Collateral, (ii) not commingle the same with any of Borrower’s property,
and (iii) deliver to Lender any and all certificates or instruments evidencing
the same, on or before the close of business on the fifth (5th) day following
the receipt thereof by Borrower, in the identical form received, with any
necessary endorsements or
 

 
10

--------------------------------------------------------------------------------

 
 

with appropriate stock or bond powers duly executed in blank, to be held by
Lender, subject to the terms of this Agreement, as additional Share Pledge
Collateral.
 
(f) Borrower shall not authorize or cause the Subsidiary to pay any
Distributions (of whatever form or nature) in respect of the Share Pledge
Collateral, and, in the event that Borrower shall at any time receive any
Distribution, Borrower shall (i) receive and hold all Distributions in trust for
Lender, (ii) not commingle any Distribution with any of its other funds or
property, and (iii) deliver to Lender, on or before the close of business on the
fifth (5th) day following the receipt thereof by Borrower, in the identical form
received, all Distributions in the identical form received, with any necessary
endorsements or with appropriate stock or bond powers duly executed in blank,
with all such Distributions being held as collateral security hereunder.
 
(g) Without the prior written consent of Lender and except in the ordinary
course of business, Borrower shall not at any time during the term of this
Agreement sell (including any sale and leaseback), mortgage, pledge or otherwise
encumber or dispose of any of the Collateral securing the Revolving Note, or
permit any new Liens to be placed thereon.
 
13. Events of Default.  Any or all of the liabilities of Borrower to the Lender
in connection with the Revolving Credit Facility shall, at Lender’s option, be
due and payable upon the occurrence of any of the following events of default
(each of which shall be hereinafter referred to as an “Event of Default”):
 
(a) Borrower defaults in the payment of any principal of or interest on the
Revolving Note when the same becomes due and payable, whether at the Maturity
Date or at another time for such payment as is required by this Agreement or the
Revolving Note;
 
(b) any representation and warranty in any Loan Document shall at any time prove
to have been incorrect or misleading in any material respect when made or deemed
made by or on behalf of Borrower in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, and, if the
circumstances giving rise to such false or misleading representation or warranty
that resulted from an inadvertent or unintentional error are susceptible to
being cured in all material respects, such false or misleading representation or
warranty shall not be cured in all material respects within ten (10) Business
Days after the date on which written notice thereof shall have been given to
Borrower by Lender (the “Cure Period”);
 
(c) Borrower defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraph (a) of this Section
13) and such default is not remedied within the Cure Period;
 
(d) issuance of any injunction or of an attachment or judgment against any
property of Borrower securing the Revolving Note which is not discharged within
ten (10) Business Days after issuance;
 
(e) Borrower or its Subsidiary is in default in the performance of or compliance
with any term or any evidence of any Indebtedness or of any mortgage, indenture
or other agreement relating thereto or any other condition exists (which default
or condition has not been cured or waived prior to any action being taken
hereunder or under the Revolving Note with respect to such default), and as a
consequence of such default or condition such Indebtedness has
 

 
11

--------------------------------------------------------------------------------

 
 

become due and payable before its stated maturity or before its regularly
scheduled dates of payment;
 
(f) the insolvency of Borrower, or the filing of any bankruptcy, reorganization,
debt arrangement or other proceeding or case against Borrower under any
bankruptcy or insolvency law or commencement of any dissolution or liquidation
proceeding against Borrower, any of which is either consented to or acquiesced
in by Borrower or remains undismissed for thirty (30) days after the date of
entry or the commencement by Borrower of a voluntary case under the federal
bankruptcy laws or any state insolvency or similar laws, or the consent by
Borrower to the appointment of a receiver, liquidator, assignee, trustee,
custodian or similar official for Borrower or any of its property, as the case
may be, or the making by Borrower of any assignment for the benefit of
creditors;
 
(g) any material provision of a Loan Document shall cease to be valid, binding
and enforceable against Borrower or the Security Interest ceases to be a valid
and perfected first-priority security interest in the Collateral or any portion
thereof, and, if capable of being remedied, such default shall continue
unremedied for a period of 30 days after Lender gives notice to Borrower
requiring that such default be cured; or
 
(h) any transfer, purchase, pledge, loan, impairment, exchange or sale of
Borrower’s assets except for sales of goods or services in the ordinary course
of business.
 
Borrower waives demand, notice, protest, notice of acceptance of this Agreement,
notice of loans made, credit extended, and all other actions taken in reliance
hereon and all other demands and notices of any type.
 
14. Acceleration.  In addition to Lender’s rights under Section 15 hereof,
Borrower hereby agrees that Lender may, in its sole discretion, elect to
accelerate payment of all principal, interest and other amounts, if any, that
are outstanding under the Loan Documents as of July 1, 2009 (the “Performance
Date”) if Borrower has not sold and delivered and Borrower has not executed any
binding agreements (the “Binding Agreements”) with unaffiliated third-parties
for the sale of SkyNet™, the Borrower’s proprietary digital display product,
during the period beginning on the date hereof and ending on the Performance
Date (the “Performance Period”).  If Borrower does not provide Lender with
evidence satisfactory to Lender of one or more closed sales of SkyNet™ or
Binding Agreements on or before the Performance Date, then Lender may declare
the Loans due and payable within thirty (30) days of Lender’s written notice of
acceleration (“Acceleration Notice”) being delivered to Borrower (the
“Acceleration Date”).
 
15. Foreclosure.
 
(a) If Borrower is unable to pay all amounts outstanding on the Acceleration
Date or the Maturity Date, as applicable, or upon an Event of Default that is
continuing, Lender may, among other things, (i) elect to sell or seize all or
any portion of the Collateral subject to the conditions set forth in this
Section 15 (the “Foreclosure Right”), or (ii) refinance the Loans by offering to
enter into a new revolving credit or installment loan agreement, the terms of
which would be in Lender’s sole discretion.
 
(b) In the event Lender elects to exercise its Foreclosure Right, Borrower shall
give Hilco Trading LLC, or such other qualified appraiser of enterprises and
intellectual property as may be mutually selected by the parties (the
“Appraiser”), reasonable access to all of the Collateral, together with any
agreements, financial statements, or other documents reasonably
 

 
12

--------------------------------------------------------------------------------

 
 

requested by the Appraiser, which are necessary for the Appraiser to determine
the fair market value of the Collateral (the “Appraisal Value”).  To the extent
practicable, the Appraiser shall include separate valuations of individual
assets in the Appraisal Value.  The Appraisal Value as determined by the
Appraiser shall be deemed final and the parties hereby waive any objection
thereto.
 
(c) After the Appraiser has determined the Appraisal Value and within a
reasonable time thereafter, Lender may elect to purchase all or any portion of
the Collateral at the Appraisal Value in exchange for the surrender of unpaid
principal and interest on the Loans or may elect to sell the Collateral in a
private sale or at a public auction.  Any public auction of Collateral (the
“Auction”) shall be conducted in accordance with the Uniform Commercial Code, as
amended.
 
(d) All proceeds received from the sale of the Collateral at any private sale or
Auction (the “Proceeds”), shall be disbursed by Lender as follows:
 
(i)           First, the Proceeds shall be applied to the payment of all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the sale of orother realization upon Collateral, including
reasonable attorneys’ fees and disbursements;
 
(ii)           Second, to the payment of the other Obligations owing to Lender
(with the Borrower remaining liable for any deficiency); and


(iii)           Third, Lender shall disburse in immediately available funds any
remaining Proceeds to Borrower.
 
(e)  Borrower waives (i) any claim that, as to any part of the Collateral, an
auction or private sale, should Lender elect so to proceed, is, in and of
itself, not a commercially reasonable method of sale for such Collateral (ii)
except as otherwise provided in this Agreement, the Revolving Note or any of the
Loan Documents, to the extent permitted by Applicable Law, notice or judicial
hearing in connection with Lender’s taking possession or disposition of any of
the Collateral including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right that Borrower would otherwise
have under Applicable Law, and all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of Lender’s
rights hereunder, (iii) all rights (x) of redemption, appraisement, valuation,
stay and extension or moratorium and (y) to the marshalling of assets and (iv)
all other rights the exercise of which would, directly or indirectly, prevent,
delay or inhibit the valid and lawful enforcement of any of the rights or
remedies under the Loan Documents or the absolute sale of the Collateral, now or
hereafter in force under any Applicable Law, and Borrower, for itself and all
who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waive the benefit of all such laws and rights.
 
16. Conditions to Initial Loan.   The obligation of Lender to make its initial
Loan is subject to its receipt of each of the following, in form and substance
reasonably satisfactory to Lender:
 
(a) a certificate of the Secretary or an Assistant Secretary of Borrower, dated
the requested date for the making of such Loan in form and substance reasonably
satisfactory to Lender;
 

 
13

--------------------------------------------------------------------------------

 
 

(b) a duly executed Revolving Note for Lender and a duly executed copy of each
of the other Loan Documents;
 
(c) a completed copy of the Questionnaire;
 
(d) a share certificate or share certificates representing the Pledged Shares,
together with a stock power or stock powers (undated and duly executed in blank)
for the Pledged Shares;
 
(e) an opinion of Davis, Graham, & Stubbs, and such opinion dated the requested
date for the making of such Loans addressing such matters as Lender reasonably
requests;
 
(f) a copy of any Governmental Approval and other third-party consents or
approvals required by Borrower to execute, deliver and perform the Loan
Documents to which it is a party;
 
(g) payment of all fees, disbursements and expenses of Lender, payable at the
closing based on invoices presented at least two Business Days prior to closing;
 
(h) results of a recent search by a Person satisfactory to Lender of the Uniform
Commercial Code, judgment and tax lien filings which may have been filed with
respect to personal property of Borrower, and the results of such search shall
be satisfactory to Lender;
 
(i) (i) such UCC-1 financing statements and other documents as Lender may
request, the filing or recordation of which is necessary or appropriate in
Lender’s reasonable determination to create or perfect a security interest in
the Collateral under Applicable Law, and (ii) evidence of the filing or
recordation of the same in such offices as Lender shall have specified;
 
(j) evidence of filing or recordation at the United States Patent and Trademark
Office and certain foreign patent offices, as applicable; provided that,
Borrower shall provide Lender with evidence that it has filed a notice of
security interest for the following patent applications: (x) P10514577-5 (filed
in Brazil) and (y) MX/a/2007/002300 (filed in Mexico) (together, the “Foreign
Filings”) within 15 Business Days from the date hereof, and Borrower may not
request any Loans hereunder after the initial Loan requested as of the date
hereof until it has provided Lender with evidence of such Foreign Filings;
provided further, the foregoing requirement may be waived by Lender, in its sole
discretion;
 
(k) evidence in form and substance satisfactory to it that all of the
requirements of Section 12(a) hereof shall have been satisfied; and
 
(l) such instruments and other documents as Lender may request, the possession
of which is necessary or appropriate in Lender’s determination to create or
perfect a security interest in the Collateral under Applicable Law.
 
17. Conditions to Each Loan.  Borrower acknowledges that Lender will not make
any Loan requested to be made by it, including its initial Loan, without at
least the satisfaction of the following conditions:
 

 
14

--------------------------------------------------------------------------------

 
 



(a) Lender shall have received a Notice of Borrowing (except for the initial
Loan) with respect to such Loan complying with the requirements of Section 2;
 
(b) The representations and warranties of Borrower to Lender shall be accurate
on the date hereof and on and as of the date of each Notice of Borrowing under
the Revolving Credit Facility with the same effect as though such
representations and warranties had been made on and as of such date;
 
(c) All covenants and agreements required to be performed by Borrower under this
Agreement, the Revolving Note and the other Loan Documents shall have been
performed to the reasonable satisfaction of Lender as and when required;
 
(d) On the date hereof and on and as of the date of each Notice of Borrowing
under the Revolving Credit Facility no Default or Event of Default shall have
occurred;
 
(e) All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be in form and substance reasonably
satisfactory to Lender and its counsel.
 
Except to the extent that Borrower shall have disclosed in the Notice of
Borrowing, or in a subsequent notice given to Lender prior to 5:00 p.m. (Denver,
Colorado time) on the Business Day immediately preceding the requested date for
the making of the requested Loan, that a condition specified in clause (b), (c)
or (d) above will not be fulfilled as of the requested time for the making of
such Loan, Borrower shall be deemed to have made a representation and warranty
as of the time of the making of such Loan that the conditions specified in such
clauses have been fulfilled as of such time.
 
18. Notices.  All notices, consents, approvals, requests, demands and other
communications which are required or may be given hereunder shall be in writing
and shall be duly given if personally delivered, sent by telefax, telegram or
overnight courier or posted by U.S. registered or certified mail, return receipt
requested, postage prepaid and addressed to the other parties at the addresses
set forth below:
 
Lender:
 
DeGeorge Holdings Three LLC
140 Intracoastal Pointe Drive, Suite 410
Jupiter, Florida, 33477
561-745-1001
Attention:  Lawrence F. DeGeorge


Borrower:
 
Advance Display Technologies, Inc.
7334 South Alton Way, Building 14, Suite F
Centennial, Colorado 80112
Attention: Matthew Shankle, Chief Executive Officer
 
Any party may from time to time change the address to which notices to it are to
be sent by giving notice of such change to the other parties in the manner set
forth herein.  Notices shall be
 

 
15

--------------------------------------------------------------------------------

 
 

deemed given on the next Business Day following the day such notice is posted or
sent by courier in the manner described above, and if sent by telefax or
telegram, on the date such notice is sent, and if delivered in person, on the
date so delivered.  Any notice period shall commence on the day such notice is
deemed given.
 
19. Miscellaneous.
 
(a) No failure or delay of any party hereto to exercise any right given to it
hereunder, or to insist on strict compliance with any provision hereunder, shall
constitute a waiver of such provision or of any other provision hereof, or a
waiver of any breach, and no waiver of any provision or breach of any provision
shall constitute a waiver of any other provision or breach or of any subsequent
breach of the same provision.  No waiver shall be effective unless in writing
and signed by the party having the right to waive such provision.
 
(b) All covenants, agreements, representations and warranties made herein and in
any other instruments or documents delivered pursuant hereto shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect so long as any of the amounts due hereunder are outstanding and unpaid.
 
(c) Whether or not any Loans are made hereunder, Borrower shall:
 
(i) pay or reimburse Lender for all transfer, documentary, stamp and similar
taxes, and all recording and filing fees and taxes, payable in connection with,
arising out of, or in any way related to, the execution, delivery and
performance of this Agreement, the Revolving Note or any of the Loan Documents
or the making of the Loans;
 
(ii) pay or reimburse Lender for all reasonable and documented out-of-pocket
costs and expenses (including reasonable fees and disbursements of legal
counsel, appraisers, accountants and other experts employed or retained by
Lender) incurred by Lender in connection with, arising out of, or in any way
related to: (i) the negotiation, preparation, execution and delivery of (A) this
Agreement, the Revolving Note or any of the Loan Documents and (B) whether or
not executed, any waiver, amendment or consent thereunder or thereto; (ii) the
administration of and any operations under the Loan Documents; (iii) consulting
with respect to any matter in any way arising out of, related to, or connected
with, the Loan Documents, including (A) the protection or preservation of the
Collateral, (B) the protection, preservation, exercise or enforcement of any of
the rights of Lender in, under or related to the Collateral or the Loan
Documents or (C) the performance of any of the obligations of Lender under or
related to the Loan Documents; (iv) protecting or preserving the Collateral; or
(v) protecting, preserving, exercising or enforcing any of the rights of Lender
in, under or related to the Collateral or the Loan Documents, including
defending the Security Interest as a valid, perfected, first priority security
interest in the Collateral;
 
(iii) indemnify and hold Lender (or a director, officer, manager, employee or
agent of Lender) harmless from and against all losses (including judgments,
penalties and fines) suffered, and pay or reimburse Lender for all reasonable
and documented out-of-pocket costs and expenses (including reasonable fees and
disbursements of legal counsel and other experts employed or retained by Lender)
incurred by Lender in connection with, arising out of, or in any way related to
(i) any Loan Document Related Claim (whether asserted by Lender or Borrower or
any other Person), including the prosecution or defense thereof and any
litigation or proceeding with respect thereto (whether or not, in the case of
any such litigation or proceeding, Lender is a party thereto), or (ii) any
investigation, governmental or otherwise,
 

 
16

--------------------------------------------------------------------------------

 
 

arising out of, related to, or in any way connected with, this Agreement, the
Revolving Note or any of the Loan Documents or the relationships established
thereunder, except that the foregoing indemnity shall not be applicable to any
loss suffered by Lender to the extent such loss is determined by a judgment of a
court that is binding on Borrower and Lender, final and not subject to review on
appeal, to be the result of acts or omissions on the part of Lender constituting
(x) willful misconduct, (y) knowing violations of law or (z) in the case of
claims by Borrower against Lender, Lender’s failure to observe any other
standard applicable to it under any of the other provisions of this Agreement,
the Revolving Note or any of the  Loan Documents or Applicable Law.
 
(d) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof, superseding all prior negotiations,
correspondence, understandings and agreements, if any, between the parties; no
amendment or modification of this Agreement shall be binding on the parties
unless made in writing and duly executed by all parties.  There are no oral or
implied agreements and no oral or implied warranties between the parties hereto
other than those expressed herein.
 
(e) This Agreement and the exhibits attached hereto shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  This Agreement shall not be assignable by the Borrower without the
prior written consent of Lender.
 
(f) The section and other headings in this Agreement are for reference only and
shall not limit or otherwise affect any of the terms hereof.
 
(g) Borrower agrees to execute, acknowledge, seal and deliver, after the date
hereof, without additional consideration and at its own cost and expense, such
further assurances, instruments and documents, and to take such further actions,
as Lender shall request in order to fulfill the intent of this Agreement and the
transactions contemplated hereby, including, without limitation, one or more
deposit account control agreements.
 
(h) Any provision in this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.
 
(i) Should this Agreement be referred to an attorney for collection, whether or
not judgment has been confessed or suit has been filed, Borrower shall pay all
of Lender's actual costs, fees (including reasonable attorneys' fees) and
expenses resulting from such referral.
 
(j) This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts, and by different parties hereto
in separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.
 
(k) This Agreement is made in and shall be governed by and construed and
interpreted in accordance with the laws of the State of Colorado.
 
(l) BORROWER AND LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING ANY CLAIM RELATED TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
 

 
17

--------------------------------------------------------------------------------

 
 



20. Definitional Provisions.  As used herein, the following terms have the
following meanings:
 
“Applicable Law” means (i) all applicable common law and principles of equity
and (ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of governmental bodies, (B) Governmental Approvals and
(C) orders, decisions, judgments and decrees of all courts (whether at law or in
equity or admiralty) and arbitrators, in the case of each of (i) and (ii),
having the force of law.
 
“Business Day” means all days other than Saturdays, Sundays and federal banking
holidays.
 
“Contract” means (i) any agreement (whether bilateral or unilateral or executory
or non-executory and whether a Person entitled to rights thereunder is so
entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (ii) any deed or other instrument of conveyance, (iii) any
certificate of incorporation or charter and (iv) any bylaw.  Unless otherwise
specified, Contract means any of the foregoing to which the Borrower is a party
or which binds the Borrower or its property.
 
“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Distribution” means (in each case whether or not in cash) all dividends
(including stock dividends) and interest on the Share Pledge Collateral.
 
“Dollars” and the sign “$” mean lawful money of the United States of America.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such person or warrants, rights or
options for the purchase or other acquisition from such person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“Governmental Authority” means the government of any federal, state, municipal
or other political subdivision in which Borrower’s facility is located, and any
other government or political subdivision thereof exercising jurisdiction over
Borrower’s facility, including all agencies and instrumentalities of such
governments and political subdivisions.
 
“Indebtedness” means, with respect to any Person, any indebtedness of such
Person (excluding accrued expenses and trade payables), whether or not
contingent (i) in respect of borrowed money, (ii) evidenced by bonds, notes,
debentures or similar instruments or letters of credit (for reimbursement
agreements in respect thereof) or (iii) in respect of banker’s acceptances.
 

 
18

--------------------------------------------------------------------------------

 
 

“Liability” of any Person means (in each case, whether with full or limited
recourse), without duplication, any indebtedness, liability, obligation,
covenant or duty of or binding upon, or any term or condition to be observed by
or binding upon, such Person or any of its assets, of any kind, nature or
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, whether arising under
Contract, Applicable Law, or otherwise, whether now existing or hereafter
arising, and whether for the payment of money or the performance or
non-performance of any act.
 
“Lien” means, with respect to any property or asset (or any income or profits
therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise) (i) any mortgage, lien, pledge, attachment, levy or other security
interest of any kind thereupon or in respect thereof or (ii) any other
arrangement, express or implied, under which the same is subordinated,
transferred, sequestered or otherwise identified so as to subject the same to,
or make the same available for, the payment or performance of any Liability in
priority to the payment of the ordinary, unsecured creditors of such
Person.  For the purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan Documents” means (i) this Agreement and the Revolving Note and (ii) all
other agreements, documents and instruments executed pursuant to the instruments
and agreements listed in clause (i).
 
 “Loan Document Related Claim” means any claim (whether civil, criminal or
administrative and whether sounding in tort, contract or otherwise) in any way
arising out of, related to, or connected with, this Agreement, the Revolving
Note or the Loan Documents or the relationships established thereunder, whether
such claim arises or is asserted before or after the closing.
 
“Margin Stock” means “margin stock” as defined in Regulation U.
 
“Maximum Permissible Rate” means, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could reasonably
be expected to, under Applicable Law, result in (i) civil or criminal penalties
being imposed on the payee or (ii) the payee’s being unable to enforce payment
of (or, if collected, to retain) all or any part of such amount or the interest
payable thereon.
 
“Obligations” means all obligations of every nature of Borrower from time to
time owed to Lender under the Loan Documents, whether for principal, interest,
fees, expenses, indemnifications or otherwise.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Pledged Shares” means, at any time, the ownership interests of Borrower in the
Equity Interests in the Subsidiary at such time, including all stock
certificates representing the Pledged Shares and any rights and interests
acquired after the date hereof. The Pledged Shares include, on the date hereof,
100 shares of the common stock (with par value of $1 per share) of the
Subsidiary held by Borrower and represented by stock certificate No. 1.
 

 
19

--------------------------------------------------------------------------------

 
 

“Questionnaire” means the Security Questionnaire attached hereto as Exhibit B.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Share Pledge Collateral” means (a) all of the Pledged Shares and all rights
(contractual and otherwise and whether constituting accounts, general
intangibles or investment property or financial assets) constituting, arising
under, connected with, or in any way related to the Pledged Shares, (b) all
stock dividends, options or rights of any nature whatsoever which may be now
outstanding or hereafter issued or granted by the Subsidiary to Borrower in
respect of the Pledged Shares, and the right to receive all monies and property
representing a Distribution in respect of the Pledged Shares, (c) all income
from any of the foregoing, and (d) all proceeds, products and accessions of and
to the foregoing.
 
“Subsidiary” means ADTI Media Inc., a Colorado corporation.
 
“Tax” means any federal, state or foreign tax, assessment or other governmental
charge or levy (including any withholding tax) upon a Person or upon its assets,
revenues, income or profits.
 


 
[Signature Page Follows.]
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
BORROWER:
 
 
ADVANCE DISPLAY TECHNOLOGIES, INC.

 


 
By:  /s/ Matthew W. Shankle
 
             Matthew W. Shankle, Chief Executive Officer
 
 
LENDER:

 
 
DeGeorge Holdings Three LLC 

 


 
 
By:  /s/ Lawrence F. DeGeorge

 
 
             Lawrence F. DeGeorge, Manager

 



Signature Page to
Senior Secured Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
 
REVOLVING NOTE
 



 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT B
 

 
SECURITY AGREEMENT QUESTIONNAIRE




 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
 
COLLATERAL
 

